Citation Nr: 0637829	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-05 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the lower legs.

2.  Entitlement to a rating in excess of 30 percent for 
eczematous dermatitis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to March 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from September 2002 
and June 2004 rating decisions by the Waco RO.  The veteran 
also perfected an appeal seeking service connection for a low 
back disorder.  A February 2004 rating decision granted this 
benefit; hence, the matter is no longer on appeal.  A July 
2003 personal hearing was held before a Decision Review 
Officer (DRO) at the RO; a transcript of this hearing is of 
record.  In a statement in July 2003 the veteran withdrew an 
appeal seeking service connection for a bilateral knee 
disability.


FINDINGS OF FACT

1.  A cold injury related lower leg disability was not 
manifested in service and a preponderance of the evidence is 
against a finding that the veteran now has such disability.

2.  The veteran's eczematous dermatitis does not affect more 
than 40 percent of his entire body or exposed areas, and has 
not required constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.

3.  The veteran's service connected low back (rated 40%) and 
skin (rated 30%) disorders are rated 60 percent combined, and 
not shown to be of such nature and severity as to preclude 
his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for residuals of cold injury to the 
lower legs is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A rating in excess of 30 percent for eczematous 
dermatitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code (Code) 7806 (2006).

3.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 
July 2001 (service connection claims) and April 2004 
(increased rating and TDIU claims) letters (prior to the 
rating decisions on appeal) provided the veteran notice of 
evidence needed to support his claims, and advised him of his 
and VA's responsibilities in the development of the claims.  
He was advised to submit relevant evidence in his possession.  
January 2003 and August 2004 statements of the case (SOCs) 
and February 2004, November 2004, March 2005, and June 2005 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claims.  While the veteran did 
not receive any notice regarding the rating of disability or 
effective dates of awards with respect to his service 
connection claims (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), he is not prejudiced by the absence of such notice.  
The veteran has now received all critical notice, and has had 
ample opportunity to respond and supplement the record.  The 
claims were readjudicated after complete notice was given 
(see June 2005 SSOC).  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding; 
evidentiary development is complete.  VA's duty to assist is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II. Service Connection for Residuals of Lower Leg Cold Injury

The only service medical records that refer to the veteran's 
lower legs do so in regard to his service-connected skin 
disorder (which was related to wearing combat boots and 
woolen socks).  The service medical records do not mention a 
cold injury.  On service separation examination, clinical 
evaluation of the veteran's lower extremities was normal.

In an August 2001 statement R. A. T., M.D., reported that the 
veteran had skin discoloration of his legs, below the knees 
and had peripheral neuropathy (and diabetes).  Dr. R.A.T. 
stated that it was not known whether the veteran's neuropathy 
was related to his military service.

On August 2002 VA examination, it was noted that the veteran 
had diabetes mellitus and severe peripheral neuropathy of the 
lower extremities.  

In July 2003, the veteran testified at a hearing before a DRO 
that while stationed in Germany, he was treated for injuries 
that were related to cold weather exposure (but not diagnosed 
as such).  His injuries were cracked skin, dry toenails, and 
burning and swelling in his feet.  He said that his 
physician, Dr. R. A. T. said that these symptoms can be 
caused be either diabetes mellitus or cold injury, and that 
the physician treats him for neuropathy and related diabetic 
conditions.  The veteran stated that he did guard duty in 
Germany during the winters of 1966, 1967, and 1968, and spent 
a lot of time outdoors and in guard shacks.  In addition to 
combat boots, he was provided insulated boots, which often 
wore.

A July 2003 statement from Dr. R. A. T. notes that the 
veteran has diabetes mellitus, brittle toenails, and 
discoloration of the feet.  He opined that the latter could 
be from either cold injury or diabetes.

On August 2003 skin VA examination, it was noted that the 
veteran had mild to moderate hyperpigmentation of both lower 
extremities consistent with bronzing or stasis dermatitis 
that was likely secondary to peripheral vascular disease.  

On August 2003 VA cold injury examination, it was noted that 
the claims file was reviewed.  The veteran reported that 
while serving as a military policeman in Germany he was 
frequently exposed to cold, ice, snow, and moisture.  He 
indicated that there was no particular incident of cold 
injury or past treatment for cold injury, but that he did 
have numbness and tingling in both feet.  He denied a history 
of blistering feet, tissue loss, or changes in tissue color 
associated with cold exposure.  The examiner noted that 
diabetes mellitus was first diagnosed in 1993.  The examiner 
indicated that the veteran's history of numbness, tingling, 
and a burning sensation in both feet could be associated with 
his history of diabetes mellitus or history of chronic low 
back pain.  Nerve conduction studies were interpreted as 
indicating that the veteran's discomfort was related to his 
diabetes and S1 radiculopathy.  The examiner (a physician's 
assistant whose report was endorsed by a physician) added 
that to give an opinion beyond this as to any residual 
discomfort related to cold exposure would be speculative.  A 
VA Chief of Rehabilitation noted in August 2003 noted that 
nerve studies showed mild demyelinating sensorimotor 
peripheral polyneuropathy, and that there was also evidence 
of acute left S1 radiculopathy and right side denervation in 
the lower lumbosacral paraspinal muscles.  The physician 
opined that all findings could be related to the same 
etiology (diabetes) or, as the clinical history suggested, 
represent spinal pathology in addition to peripheral 
polyneuropathy.  

In December 2004, the veteran submitted a VA article on cold 
injuries.  The article discusses the acute and long term 
sequelae that may result from nonfreezing and freezing cold 
injury, and how they occur.  

A December 2004 statement from the veteran's ex-wife is to 
the effect that she was married to him from 1961 to 1996 and 
that he had symptoms during service that continued after 
separation.  These symptoms were extreme burning and tingling 
of the feet and toes; coarse, brittle, cracked toenails with 
cracked bleeding skin and skin discoloration on the toes; 
cracked and bleeding skin, scarring of the toes, and 
discoloration of the skin on his feet, ankles, and lower legs 
due to an extreme itch and recurrent red rash; and numbness 
of the legs from the knees down.

In a December 2004 statement, the veteran's current wife 
relates that she noticed he has had identical symptoms from 
when she met him in 1996 to the present.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the disease or injury in service 
and the present disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is not in dispute that the veteran has lower leg 
pathology.  The evidence shows he has peripheral neuropathy 
in the lower portion of his legs as well as brittle toenails 
and discoloration of the feet.  To establish service 
connection for such disability, however, he must also show 
that it is related to diseases, injury, or event in service; 
the veteran alleges cold injury in service.  Significantly, 
his service medical records do not note a lower extremity 
cold injury, and he has indicated that while he was exposed 
to cold and wet conditions in service, he was never treated 
in service for a specific cold injury per se (but was treated 
for lower extremity complaints he attributes to cold injury).  
In that regard, it is noteworthy that the only documented 
treatment he received for lower leg complaints in service was 
for complaints associated with his now service-connected skin 
disorder.  There is no competent (medical) evidence of record 
that relates any current peripheral polyneuropathy to the 
veteran's service, to include a cold injury therein.  An 
initial statement from the veteran's private physician was 
only to the effect that it was not known if the veteran's 
neuropathy was related to military service.  Another opinion 
from the veteran's private physician was to the effect that 
the veteran's brittle toenails and bilateral foot 
discoloration were related to either cold injury or diabetes.  
Such opinion does now establish a nexus between a current 
lower leg disability and the veteran's service as diabetes 
was not manifested in service , and is not service connected, 
and there is no evidence that the veteran suffered a cold 
injury in service.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).

Here, the Board finds persuasive the conclusions reached by 
examiners on August 2003 VA examinations/evaluation.  The 
opining physicians (and physician's assistant) reviewed the 
claims file, evaluated the veteran, and opined, essentially, 
that the veteran's peripheral polyneuropathy was not due to 
cold injury, and to state otherwise would be speculative.  

A preponderance of the evidence is against a finding that the 
veteran now has lower extremity disability that is related to 
cold injury in service; hence, service connection for such 
lower leg disability must be denied.

III. Increased Rating 

In July 2003 correspondence the veteran sought an increased 
rating for his service connected skin disorder.

On August 2003 VA skin examination, the veteran reported 
recurrent outbreaks of a skin rash on the proximal phalanx, 
lower legs, abdomen, and axilla, bilaterally.  He indicated 
that the outbreaks lasted three to fourteen days for each 
occurrence, and that he was currently asymptomatic.  
Treatment had consisted of steroid cream, hydrocortisone 
cream, and steroid injection, and had not resulted in any 
side effects.  The veteran denied having debilitating 
episodes.  Examination of the entire body did not reveal any 
evidence of dermatitis, rash, lesion, inflammation, 
ulceration, or any type of other dermatological 
abnormalities.  

On May 2005 VA skin examination, the veteran complained of 
itching, burning, and bleeding lesions.  Color photos of 
affected areas are associated with the record.  Examination 
revealed erythematous scaling lesions on the external ears, 
inner aspects of the upper right arm, anterior aspect of the 
distal legs, and glans penis.  There were also eczematous 
patches on the dorsal feet.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Eczematous dermatitis is rated under Code 7806 (for 
dermatitis or eczema) which provides that the next higher, 60 
percent, rating is warranted where there is involvement of 
more than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12- month 
period.  38 C.F.R. § 4.118, Code 7806.

The veteran reported that he had outbreaks of itching, 
burning, and bleeding lesions and that past treatment 
consisted of steroid cream, hydrocortisone cream, and steroid 
injection, none of which resulted in any side effects.  On 
his most recent examination, the physician found erythematous 
scaling lesions on the external ears, inner aspects of the 
upper right arm, anterior aspect of the distal legs, and 
glans penis; there were also eczematous patches on the dorsal 
feet.

Although the physician did not provide the percentages for 
the exposed areas affected and total body affected, and the 
Board is not aware of any formula for converting involvement 
of separate body parts to an estimate of entire body 
involvement, considering the affected areas reported it is 
noteworthy that only portions of a few body parts/exposed 
body parts (legs, right arm, both ears, glans penis, and 
feet) were affected.  Significantly, the back, chest and 
abdomen, neck, head, and left arm (as well as portions of the 
legs and right arm) are not shown to be involved, it is 
reasonable to extrapolate from these descriptions that total 
involvement is substantially less than 40 percent of exposed 
areas or the entire body.  Furthermore, there is no evidence 
that the skin disability has required constant or near-
constant systemic therapy with corticosteroids or other 
immunosuppressive drugs.

The schedular criteria for the next higher, 60 percent, 
rating for the veteran's service connected skin disorder are 
not met (or approximated), and a rating in excess of the 
current 30 percent clearly is not warranted.

IV. TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is rated at least 40 
percent, and the ratings for the additional service-connected 
disabilities bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration (see 38 C.F.R. § 3.321) in cases where veterans 
are unemployable due to service-connected disabilities but do 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

VA's General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether the 
average person would be rendered unemployable by those 
circumstances.  Thus, the criteria also include a subjective 
standard.  Unemployability is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran stated that he left his job in May 2002 due to 
back, leg, and feet pain, and has not worked since.  Of the 
disabilities he listed, only the back disability is service-
connected, and it is rated as 40 percent disabling.  His 
other service-connected disability is eczematous dermatitis, 
which is rated 30 percent disabling.  The combined disability 
rating is 60 percent, which falls far short of percentage 
requirements of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25.

During an August 2003 VA examination, the veteran reported 
that he left his job in May 2002 because his job required a 
lot of standing, which caused back pain.  However, the 
evidence does not show that his service-connected 
disabilities are of such unusual disabling nature as to 
preclude him from participating in all types of substantial 
employment.  Nothing in the record shows impairment for which 
accommodations in sedentary employment are not possible.  The 
fact that the veteran is unemployed does not support the 
conclusion that he is unemployable due to his service-
connected disorders, and the fact that he was unable to 
maintain his last employment (which required prolonged 
standing and walking) also does not establish that he is 
unemployable.  Furthermore, the disability picture presented 
is not shown to be out of the norm, so as to warrant 
extraschedular consideration.  38 C.F.R. § 3.321.  
Accordingly, the weight of the evidence is against his claim 
for a TIDU and it must be denied.


ORDER

Service connection for residuals of cold injury to the lower 
legs is denied.  

A rating in excess of 30 percent for eczematous dermatitis is 
denied.

TDIU is denied.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


